826 F.2d 1062
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Victor BOSLEY, # 185-364, Plaintiff-Appellant,v.STATE OF OHIO;  Court of Common Pleas;  Franklin County,Ohio;  Michael Miller, Franklin County Prosecutor,Defendants-Appellees.
No. 87-3562.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1987.

Before MILBURN and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, JR., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant states that he is not knowledgeable in the law, he has only been doing his own legal work during the past year, and for the last month he has attempted to improve his reading and writing skills.


2
It appears from the record that the judgment was entered February 20, 1986.  The notice of appeal filed on June 12, 1987, was more than a year late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.